DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 06/28/2022. Claim 5 cancelled by the applicant.  Claims 1-4 and 6-20 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/28/2023, with respect to 1, 18, 20  have been fully considered and are persuasive. Specifically the applicant amended the claim to include limitations that overcame the current prior art rejection. The rejections of claims 1-4 and 6-20 are hereby withdrawn.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, 18, and 20,  the prior art of record fails to teach or suggest the combination of limitations set forth in claims 1, 18, and 20;specifically, the prior art fails to teach or suggest  light-emitting structure, backlight module, display device “wherein a the light-emitting element of the light-emitting elements includes a light emitting block and a pad mounted on a side surface of the light-emitting block, the light emitting block is electrically connected to the wiring structure of the circuit substrate through the pad, the light-emitting block has a light-exiting surface, and the light-exiting surface and a mounting surface of the pad are on a same plane ” in combination with other features of the present claimed invention.
Regarding claims 2-17 and 19, these claims are allowable for the reasons given for claim 1 and 18 and because of their dependency status on these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879